Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mat Gibson on 2/10/22.

The application has been amended as follows: 
16. (currently amended) A method of automated modification of computer program code for a knitting machine, the program code being for controlling the knitting machine to knit an article of clothing, comprising: 
responsive to receiving a message parsing the received message into a first part comprising an identification of an item to be knitted, and, a second part comprising at least one modification to be made to the item to be knitted; 
storing templates of the computer program code; 
associating each stored template with an item to be knitted; and 

providing an output of the value associated with the modification in dependence on the second part; 
adjusting the template associated with the item by modifying the template to create an output template for provision to the knitting machine with a value associated with the at least one modification; 
allocating an order code to a received order; and 
modifying each template associated with the order to generate a removable waste panel for each item that includes the order code;
wherein the template is or is used to generate the computer program code for controlling a machine to manufacture the item, wherein the modification of the template modifies a part of the computer program code; and
wherein the 

19. (currently amended) The method of claim 16 wherein the modifying step comprises modifying a part of the computer program code for controlling a machine to manufacture the item.

23. (currently amended) The method of claim 16 further comprising 

27. (currently amended) The method of claim 16 further comprising determining a
status of an order, and transmitting the status of an order to a user.

41. (currently amended) A system for automated modification of computer program code for a knitting machine, the program code being for controlling the knitting machine to knit an article of clothing, the system comprising: 
an interface arranged to receive a message; 
a parser arranged to parse the received message into a first part comprising an identification of an item to be knitted, and a second part comprising at least one modification to be made to the item to be knitted; 
a memory arranged to: 
store templates of the computer program code; 
associate each stored template with an item to be knitted; 
provide an output of the template comprising the item in dependence on the first part; and 
provide an output of a value associated with the modification in dependence on the second part; and 
a processor coupled to the memory, the processor arranged to: 
adjust the template associated with the item by modifying the template to create an output template for provision to the knitting machine with a value associated with the at least one modification; 

modify each template associated with the order to generate a removable waste panel for each item that includes the order code;
wherein the template is or is used to generate the computer program code for controlling a machine to manufacture the item, wherein the modification of the template modifies a part of the computer program code; and
wherein the 

42. (currently amended) The system of claim 41, wherein the memory is arranged to store an identification of a field of the template, and associate each field with a modification, the processor being arranged when adjusting the template, to modify the field of the template.

45. (currently amended) The system of claim 41, comprising a further interface for transmitting the adjusted at least one template.

46. (currently amended) The system of claim 41, comprising a central management server and a manufacturing entity comprising one or more manufacturing machines, wherein the central management server comprises the interface, the memory, and the processor, and the system includes a further interface for transmitting the modified template to a manufacturing entity.

All other claims remain as previously presented.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art () discloses or suggests:
modification of computer program code for a knitting machine, the program code being for controlling the knitting machine to knit an article of clothing (Weber col. 10, lines 43-50 “create personalized versions of … t-shirts”, Swallow col. 7, lines 48-55 “controlling the circular knitting machine”), comprising: 
responsive to receiving a message parsing the received message into a first part comprising an identification of an item to be knitted (Crew par. [0024] “the initial computer model”, Weber col. 12, lines 1-7 “extracts the product design definition from the personalization product file 90”), and, a second part comprising at least one modification to be made to the item to be knitted (Crew par. [0014] “a template for altering the shape of the work-piece”); 
storing templates of the computer program code (Crew par. [0018] “control codes … such as NC programming data”); 
associating each stored template with an item to be knitted (Crew par. [0024] “the initial computer model of the work-piece … having the same general shape as the component to be manufactured”); and 
providing an output of the template comprising the item in dependence on the first part (Crew par. [0020] “generating control codes”);
providing an output of the value associated with the modification in dependence on the second part (Crew par. [0024] “the manufacturing data needed … to generate such extra machining actions”); 
adjusting the template associated with the item by modifying the template to create an output template for provision to the knitting machine with a value associated with the at least one modification (Crew par. [0031] “the initial computer model may be further altered by the CAD system”); 
allocating an order code to a received order (Weber col. 13, line 61-col. 14, line 7 “attach … a unique e-identification code”).

The closest prior art does not fairly disclose or suggest:
modifying each template associated with the order to generate a removable waste panel for each item that includes the order code (DeLise par. [0043] “waste panel 102j and a registration mark 102k”);
wherein the template is or is used to generate the computer program code for controlling a machine to manufacture the item, wherein the modification of the template modifies a part of the computer program code (Crew par. [0018] “control codes … such as 
wherein the computer code is automatically optimized for a specific manufacturing device at the point at which the device is selected (Basista col. 3, lines 35-40 “accepts NC code … to create an optimized part program”).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASON D MITCHELL/Primary Examiner, Art Unit 2199